DISSENTING OPINION.
STURGIS, J.
This case raises a question of great importance to the bench and bar of this State. The judgment of the trial court was set aside on a petition for review under the provisions of section 2101-2104, Revised Statutes 1909, filed after the term at which the judgment was entered. My associates hold that an appeal does not lie from an order ’ vacating the judgment in this instance and decline to consider the other questions presented. This ruling is claimed to *96be based on tbe decision of tbe Supreme Court in Crossland v. Admire, 118 Mo. 87, 24 S. W. 154, and Bussiere’s Adm’r. v. Sayman, 165 S. W. 796. To this I do not agree. Both the cases relied on involve motions to set aside judgments filed at the same term of court at which the judgments were rendered. These cases settle the proposition that no appeal will lie from an order vacating a judgment, either interlocutory or final, on a motion filed at the term of court at which the judgment is rendered. On this point the Supreme Court, in the Bussiere case, supra, overruled the decision of Miller v. Crawford, 140 Mo. App. 711, 126 S. W. 984, which held that an appeal would lie from an order vacating a final judgment on a motion filed at the same term.
It seems to me, however, that the Bussiere case, supra, plainly holds that an appeal will lie from an order setting aside a judgment on a petition for -review filed at a subsequent term under the provisions of sections 2101-2104, supra. That there is a radical difference between a motion to set aside a judgment filed at the same term and a petition for review filed at a subsequent term is evident and has been pointed out in the case of Billingham v. Miller & Teasdale Com. Co., 115 Mo. App. 154, 89 S. W. 356, and in Ewart v. Peniston, 233 Mo. 695, 136 S. W. 422, and cases cited, both of which are- cited in the Bussiere case, supra. The court has power to set aside a judgment on motion filed or on its own motion at the same term for entirely different reasons and under different circumstances than on a petition for review filed at a subsequent term. The latter proceeding is very much restricted as will be seen from a reading of sections 2101-2104, supra.
The Supreme Court distinctly states in the Bussiere case, supra, that the only previous ruling by that court on the question then for decision is that of Crossland v. Admire, supra, and the only decision *97in conflict therewith by any of the Courts of Appeals is that of Miller v. Crawford, supra. The Supreme Court, however, took note of the fact that in Icing Co. v. Kemper, 166 Mo. App. 613, 149 S. W. 1163, the Kansas City Court of Appeals ruled that the motion then being .considered “must be considered as a petition for review falling within the operation of section 2104, Revised Statutes 1909,” and that an appeal would lie from an order vacating-a judgment under such petition for review. The 'Supreme Court distinguished this case from the question at issue in the Bussiere case,‘supra, by saying that the Icing Company case, “therefore, though similar on its facts to the instant case, is not in conflict herewith, and does not follow the Miller-Crawford case, supra.” The court then expressed a doubt as to whether a petition for review under sections 2101-2104, is applicable to any case where there has been personal service or appearance, but that it should be confined to cases founded on constructive service. I.t is, therefore, evident that the Supreme Court instead of overruling the Icing Company case, supra, distinguished it from the Crossland and Bussiere cases on the ground that in those cases the court was considering a motion to set aside the judgment filed at the same term of court; while the Icing Company case involved the setting' aside the judgment on a petition for.review, under sections 2101-2104, supra.
The Supreme Court in the Bussiere case also takes note of the case of Bank v. Kingston, 204 Mo. 687, 103 S. W. 27, where the court had held jurisdiction on appeal from an order setting aside a judgment under a petition for review under sections 2101-2104, supra. The court again distinguished the Bank-Kingston case by saying that it “was a petition in the nature of a bill in review filed by defendants, who had neither been personally served, nor appeared in the case. For such *98a situation plain statutes not involved in anywise in the instant case would seem to be ample to afford relief. [Sections 2101-2104, R. S. 1909.]” While the court notes that the point had not been expressly passed on in the Bank case, supra, yet, it is plain that in the Bussiere case the court approves the implied ruling in the Bank case that an appeal does lie from an order vacating a final judgment on a petition for review filed after the term.
It seems plain, therefore, that the Supreme Court in the Bussiere case has made a clear distinction between an order vacating a judgment on motion filed at the same term and an order vacating a judgment on a petition for review filed at a subsequent term, and distinguishes and approves the ruling of the Kansas City Court in the Icing Company case, supra, and of the Supreme Court in entertaining jurisdiction in Bank v. Kingston, supra; and clearly holds that while an appeal will not lie from an order vacating the judgment on motion filed at the same term, such appeal will lie from the vacation of the judgment on petition' for review filed at a subsequent term. This distinction is doubtless based on the fact that the trial court retains entire control over its proceedings until the term is ended; while after the term is ended the judgment becomes a finality and any proceeding had to impeach or set the same aside is necessarily in the.nature of a new and direct proceeding attacking the validity of the judgment.
I, therefore, dissent from the majority opinion herein, and, deeming such opinion to be in conflict with the rulings of the Supreme Court in Bussiere’s Adm’r v. Sayman, 165 S. W. 796, and Bank v. Kingston, 204 Mo. 687, 103 S. W. 27, and of the Kansas City Court of Appeals in Icing Co. v. Kemper, 166 Mo. App. 613, 149 S. W. 1163, I ask that this cause be certified to the Supreme Court for final determination.